 MORRISONCAFETERIA COMPANY523Morrison Cafeteria Company, Inc., of Tallahassee andUnited Hotel,Motel,Restaurant and Lounge Em-ployees UnionandHotel,Motel,Restaurant Em-ployees and Bartenders International Union, LocalUnionNo. 737, AFL-CIO.cases12-CA-6304 and12-CA-6305October 31, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn July 18, 1974, Administrative Law Judge Da-vid S. Davidson issued the attached Decision in thisproceeding. Thereafter, Respondent and United Ho-tel,Motel, Restaurant and Lounge Employees Unionfiled exceptions and supporting briefs and the Gener-alCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERafter referred to asUnited,on March 18, 1974. The chargein Case 12-CA-6305 was filed byHotel,Motel,RestaurantEmployees and Bartenders InternationalUnion, LocalUnion No. 737, AFL-CIO, hereinafter referred to as Local737, onMarch 19,1974, and was thereafter amended onMarch 29,1974. Pursuant to these charges,a consolidatedcomplaint issued on May 9,1974, alleging that Respondentunlawfully suspended employee Kenneth Lipscomb for 30days and engaged in other acts of interference,restraint,and coercion.Respondent filed an answer denying thecommission of any unfair labor practices.On June 17,1974, a hearing was held before me in Talla-hassee,Florida.Respondent did not appear at the hearingby counsel or otherwise.Upon beingsatisfied that Respon-dent had notice of the time and place of hearing,I proceed-ed tohear evidence in support of the complaint from theparties present.At the conclusion of the hearing,oral argu-ment was heard, and the parties were given leave to filebriefs or memoranda.A brief hasbeen received from Respondent,and a memorandum has been received fromUnited.FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent,a Florida corporation,is engaged in the op-eration of a cafeteria in Tallahassee, Florida.It has annualretail sales in excessof $500,000, and annually purchasesgoods and materials valued in excessof $50,000 which itreceives indirectly from points outside the State of Florida.I find that Respondent is an employer engaged in com-merce within the meaningof the Actand that it will effec-tuate the policies ofthe Act toassert jurisdiction herein.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Morrison Cafeteria Compa-ny, Inc., of Tallahassee, Florida, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.iThe Respondent has excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicynot to over-rule an Administrative Law Judge's resolutions with respectto credibilityunless the clear preponderanceof all of therelevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544 (1950),enfd.188 F 2d362 (CA 3, 1951)We have carefullyexamined the record and find no basis for reversinghis findingsDECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharge in Case 12-CA-6304 was filed by United Hotel,Motel,Restaurant and Lounge Employees Union, herein-II.THE LABOR ORGANIZATION INVOLVEDLocal 737 isa labor organization within the meaning ofthe Act.'III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheBeginningof the Union Activity and the AllegedIndependent Violations of Section8(a)(1)1.During late1973,one or two employees atRespondent's cafeteria became dissatisfied with some ofthe working conditions at the cafeteria and spoke abouttheir concernswith JohnStephens,an insurance agent anda friend.' Stephens said he would speak tosome people heiThe complaint does not allegethat Unitedis a labor organization withinthe meaning of theAct. Thequestion of United's status as a labor organiza-tion is at issue in a related representation case, and the General Counsel hastaken the position that resolution of that question is not necessary to adecision inthis case1 Thefindings of fact which appear herein are based on the uncontradict-ed and credited testimonyof Carl Ford,Annie Lanier, Mary Washington,Zandra Harper, and Kenneth Lipscomb.In its brief Respondent contendsthatitwas unreasonably denied postponement of the hearing by the Re-gionalDirector and was thereby denied anopportunityto be representedand cross-examine the witnesses It contends for that reason the "testimo-Continued214 NLRB No. 80 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDknew, and shortly thereafter a meeting was held at Ste-phens' house which was attended by about half ofRespondent's 60 employees and two representatives of Lo-cal 737. At the meeting the Local 737 representative spokeabout the advantages of belonging to a union and madeauthorization cards available. During the meeting one ofthe Local 737 representatives asked if there were any su-pervisors present.Number one waiter Willis Barber andnumber two waiter Ira Miller stood and identified them-selves as supervisors. A number of employees signed au-thorization cards at the meeting, and a few employees so-licited signatures from others thereafter. At some point fol-lowing the meeting United was formed and Stephensbecame its secretary. Some of the employees who had at-tended the meeting at Stephens' house joined and began towork on behalf of United rather than Local 737.The General Counsel contends that the presence of Bar-ber and Miller at the meeting at Stephens' home constitut-ed surveillance of employee union activities. Respondentcontends that their presence at the meeting did not consti-tute surveillance because they freely and openly revealedtheir presence, because a majority of the employees presentsigned cards, and because there is no evidence that Barberand Miller were secretive, furtive, or disruptive, or thatthey were asked to leave.3 There is no question that Barberand Miller were present at the meeting and in a position toobserve the identity and activity of others present. A find-ing of surveillances does not depend on a showing of in-tent, secretiveness, disruption, or impact on all employeespresent. It is the tendency of the presence of supervision atsuchmeetings to inhibit the free exercise of employeerights which causes the Board to view such conduct as un-lawfulsurveillance.4While extenuating circumstances,such as a specific invitation to attend the meeting, may beshown, there was no explanation offered for the presenceof Barber and Miller at the meeting at Stephens' house.Accordingly, I find that by their attendance at the meeting,Respondent engaged in surveillance in violation of Section8(a)(1) of the Act.roes of the witnesses are mere bald assertions which have not been tested ordeveloped under theadversaryprocess " Respondent has not shown thattheRegional Director abused his discretion in denying Respondent's re-quest for a continuance.SeeInterurban Gas Corporation,164 NLRB 1072(1967)Moreover,Respondent did not appear at the hearing by any attor-ney or otherwise and did not seek a continuance at that time.Accordingly,its contention that it was denied anopportunityto be represented and cross-examine witnesses is rejected,and there is no reason to discount the testimo-ny adduced at the hearing because of Respondent's absence3Respondent also contends that there is insufficient evidence to establishthat Barber and Miller were supervisors within the meaningof the ActHowever, Respondent's answer admits that Barber and Miller are supervi-sors as alleged in the complaint No further evidence was necessary to estab-lish their supervisory status4 ColoWell Service,Inc,163 NLRB 707, 713 (1967)5Respondent contends that Lancer's testimony as to the date of the meet-ing at Stephens'house is in conflict with testimony of other witnesses andraises a serious question as to the credibility of her testimony concerning herconversation with Dennis.However, the discrepancies as to the timing ofthe meeting between Lanier and other witnesses are not as great as Respon-dent asserts,and it is common for the recollections of otherwise crediblewitnessesto vary asto timing of past events I find nothing in Lancer'stestimony which gives cause to discredit or disregard it2.About 2 weeks after the meeting at Stephens' house,Cafeteria Manager Milton Dennis called Annie Lanier intohis office.5 Dennis asked her if she knew that the Unionwas supposed to be in. She said that she didn't know. Den-nis told her that he would tell her what the Union was forand that it was to try to get money from the employees forunion representatives to drink and party with. Lanier saidshe didn't know that. Dennis said he wasn't going to standfor that and asked if she was sure whether she knew any-thing about the union. She again said she didn't know.Dennis said that union had tried to get in before and thathe was going to stop it. Dennis also told her that if she everheard anything she should be sure to let him know.Contrary to Respondent's contention, Dennis' statementto Lanier amounted to more than mere expression of oppo-sition to a union. Dennis questioned Lanier once, ex-pressed opposition to a union, and then questioned heragain indicating disbelief of her initial answer. When Lani-er repeated her denial of knowledge, Dennis said he wasgoing to stop the Union from coning in and asked Lanierto let him know if she heard anything. This was not casualquestioning of an employee, but deliberate interrogation incoercive circumstances. I find that Dennis' interrogation ofLanier violated Section 8(a)(1) of the Act.3.Sometime in February 1974, after the meeting at Ste-phens' house, Dennis called Mary Washington into his of-fice.Dennis told her that he was aware of the union activi-ty, that a union had tried before and didn't get in, and thathe would do "all in his power to keep it out." Dennis toldWashington that the union representatives only wanteddues and would do nothing for the employees because theywere never in town. Dennis said that he knew who waspushing the Union and that he was not going to toleratethat going on. Dennis also said that he knew Washingtonwas in with the Union because he had a call from theHilton Hotel, where she had previously solicited employeesto sign cards for United, and that he knew that she waspushing the Union there. Dennis told Washington that hehated to see her get in it because she was one of his goodemployees.Dennis' statements to Washington not only indicatedstrong opposition to a union, but that he would do "all inhis power to keep it out" and was not going to tolerateunion activity. These statements convey that Dennis wouldtake reprisals against employees, if required, to stop aunion from gaining representation rights. I find that Den-nis' statements to Washington contained implied threats ofreprisal in violation of Section 8(a)(1) of the Act. The factthatWashington May have been engaged in activity onbehalf of United rather than Local 737 does not afford anyprotection to Dennis' statements, for whether United is oris not a labor organization within the meaning of the Act,the statements of Dennis were directed at concerted activi-ty of employees protected by Section 7 of the Act.4.On or about February 15, 1974, Zandra Harper washired to work at the cafeteria. At her prehire interview withManager Dennis and Assistant Manager Judd Boyer, Boy-er told her that if anyone approached her with a union cardshe should not sign it because the Union wanted cardssigned to get in the cafeteria, and management did notwant a union at the cafeteria. On the next day Boyer toldher not to forget their conversation and added that if any- MORRISON CAFETERIA COMPANYone approached her with a card to sign she should let Boy-er or Dennis know who had approached her. Later Harperspoke to Washington who solicited her to sign a card forUnited, and Harper signed.AlthoughHarper apparently did not comply withBoyer's request,it is wellsettled that a request to an em-ployee to report on the union activity of other employees isunlawful.6 I find that Boyer's request to Harper violatedSection 8(a)(1) of the Act.5.Carl Ford had attended the initial meeting at Ste-phens' house and had solicited employees to sign unionauthorization cards thereafter. At some point he becamean officer of United. On one occasion in February or earlyMarch 1974, number one waiter Barber told Ford that Caf-eteriaManager Milton Dennis knew "who all is in theunion and who all is pushing the union, so you better stayon your P's and Q's because he's after you, and the leastlittle thing you do, you gonna be gone."Barber's remarks to Ford conveyed a clear impressionthat the activities of the cafeteria employees were undersurveillance in violation of the Act.7 Moreover, Barberdirectly threatened that Dennis was seeking to find a rea-son to discharge Ford in reprisal for his activities. Respon-dent contends that because Ford may then have been act-ing in behalf of United rather than Local 737 and becausethe complaint fails to allege that United is a labor organi-zation, these statements are not properly before the Board.However, as in the case of Dennis' threats to Washington,a finding that Barber's statements and threats to Ford in-terfered with employee rights does not depend on a show-ing that United was a labor organization within the mean-ing of the Act. I find that Barber created an impressionthat the union activities of the cafeteria employees wereunder surveillance and threatened Ford in violation of Sec-tion 8(a)(1) of the Act.6.Before the union activity started employees were re-quired to pay for food which they ate at regular cafeteriaprices, although employees were occasionally permitted todrink iced tea or eat rolls that had become hard withoutbeing required to pay for them. After the union activitystarted, employees were required to pay for all food theyconsumed, and Respondent instituted a rule imposing a $5fine on anyone found consuming food for which he hadnot previously paid. A notice was posted to that effect.The complaintallegesthat the imposition of the $5 finewas a change in working conditions which was instituted inreprisal for employees' union activities.Contrary to Respondent's contention, the evidence isclear that the fine was not imposed until after the unionactivity started.8Moreover, it will be recalled that the firstunion activity among the employees was their attendanceat the meeting at Stephens' house to which Local 737 rep-resentatives had been invited. That meeting was attended6 Stoner Lumber, Inc,187 NLRB 923, 929 (1971),Michael Bednasz, d/b/aHamburg Delivery,190 NLRB 282 (1971)7Keystone Casing Supply, Inc,196 NLRB 920, 921 (1972)8KennethLipscombso testified.While Annie Lanier indicatedsome un-certaintyas to whether there were fines before the unionactivity,she alsotestified that she first heard of fines after theunion activitystartedOn thebasis of thetestimony of Lipscomband Lanier taken together,Ifind thatthe fineswereimposedafter the union activity started525by supervisors Barber and Miller. Thus, from the very startBarber and Miller had knowledge of the union activity,and that knowledge is imputable to Respondent. The evi-dence also shows that Respondent expressed strong oppo-sition to unionization of its employees and threatened re-prisals against them.While there is no direct evidenceshowing a linkage between the imposition of the rule con-cerning fines and the union activity, in the absence of evi-dence of any other reason for the imposition of the fine,'there is sufficient evidence from the timing of the chargeand Respondent's hostility to union representation of itsemployees to infer that the employees' union activitieswere the cause of the change in Respondent's rules. To besure,Respondent might have been able to show a reasonfor the rule unrelated to union or concerted activity, buthaving not appeared or presented any evidence, the infer-ence raised by the General Counsel's evidence stands unre-butted. Accordingly, I find that Respondent instituted arule providing for a $5fine againstemployees who con-sumed food for which they had not paid in reprisal foremployee union and concerted activities and thereby vio-lated Section 8(a)(1) of the ActB. The Suspension of Kenneth LipscombOn March 9 waiter Kenneth Lipscomb was assigned towork in close proximity to dining room steward Mack Ben-nett, a supervisor. According to Lipscomb's uncontradict-ed testimony, Bennett required Lipscomb to perform a lotof Bennett's work during the morning, and Bennett both-ered and antagonized Lipscomb all morning. At somepoint, Lipscomb, who was not feeling too well, went tonumber two waiter Ira Miller and asked him to changeLipscomb's working position. Miller said that he did nothave time to make a change. Lipscomb then said that hewas going upstairs to use the restroom, left the cafeteriafloor, and started upstairs. On the way he stopped to get amatch from another employee to light a cigarette. Millercame to him and told him that if he was going to work heshould come back out on the floor. Lipscomb again said hewas going to the restroom and went there where he stayedfor about 5 minutes. When Lipscomb returned to the cafe-teria floor,Miller told him, "You can go and take a dayoff." Lipscomb then went to punch out but found his time-card missing from the rack. He went to the office, whereAssistant Manager Boyer told him he heard that Lipscombhad a 30-day vacation. Lipscomb asked what Boyer meant,and Boyer said that Miller had laid him off for 30 days.Lipscomb went back to the dining room and asked Millerif that were true. Miller replied, "Yeah, we don't give awayweeks any more, we give away months now."As Lipscomb started to leave the cafeteria, Carl Ford,who was working nearby, called him over to give him acard with Stephens' name and number and told Lipscombto contact Stephens. Miller walked up to Ford and asked9 AlthoughRespondentcontends that the testimony of Annie Laniershows that the fine was a responseto "repeatedinfractions of the ruleregardingfood consumption," the testimony of Lanier relied on was vagueand ambiguous,was not responsive to the quesitonasked her,and was notpursued when the witness'attentionwas directed to thequestion asked Itdoes not support Respondent's contention 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim if he wanted to go with Lipscomb. Lipscomb told Fordto keep cool and he would leave by himself. Lipscomb leftand nothing further was done to Ford. Lipscomb remainedon suspension for 30 days after which he returned to workfor Respondent.Lipscomb had never previously been suspended. Hiswork had never previously been criticized, but he had re-ceived compliments. Lipscomb testified that to his knowl-edge no one had ever been suspended for as long as amonth, that suspensions were usually for a week at themost, and that employees were usually in fact told to re-turn to work after 2 days of suspension. Lipscomb testifiedthat he did not believe that anyone had ever remained outof work for a whole week on suspension.Lipscomb was one of those who initially spoke to Ste-phens and attended the meeting at Stephens' house. At thatmeeting he spoke in favor of trying to bung in the Union.After the meeting he spoke to a few other employees aboutit,and at the time of the hearing he was a member ofUnited.The General Counsel contends that Lipscomb was givensevere discipline for what would otherwise have been atmost a minor infraction because of his union and concert-ed activities. Respondent contends that there is no showingthat it had knowledge of Lipscomb's union activities, thatthere was a long gap between the time of such activity andhis discipline, that there is no evidence to show a casualconnection between his union activity and the discipline,and that the evidence shows only that Lipscomb was disci-plined for leaving his work station and ignoring hissupervisor's orders.There is ample evidence to establish both Respondent'sknowledge of Lipscomb's union activities and its union an-imus. Thus Miller and Barber both attended the initialunion meeting at which Lipscomb spoke in favor of organi-zation.Later in February, Manager Dennis told MaryWashington he knew who was pushing for the Union andat the same time threatened to do everything in his powerto keep it out. In late February or early March, but beforeMarch 9, number one waiter Barber told Carl Ford thatDennis knew who was in the Union and who was pushingit.At that time Barber added that Ford, who was activelysupporting unionization, had better watch himself, becauseDennis was after him and "the least little thing you do, yougonna be gone." Indeed, there was a suggestion of imple-mentation of this threat when Miller asked Ford if hewanted to go also as Ford spoke briefly to Lipscomb fol-lowing Lipscomb's suspension.The testimony of Lipscomb himself leaves unclearwhether in absence of any organizational activity effort hisconduct might have resulted in some disciplinary actionagainst him. But his testimony also establishes that the di-cipline meted out to him was unprecedented in its severity.Thus, Lipscomb testified that a week was the longest sus-pension ever previously given and that he did not believe infact that anyone remained out for more than 2 days beforebeing told to come back. Moreover, Miller in his statementto Lipscomb at the time of the suspension acknowledgedthe unprecedented severity of the suspension when he saidthat they didn't give away weeks anymore but were givingmonths.On the record before me the only explanation which cir-cumstantially appears for the severity of the suspensionimposed on Lipscomb is his union and concerted activity.While Respondent might have refuted Lipscomb's testimo-ny as to Respondent's disciplinary practices or have showncause for imposingmoresevere discipline on Lipscombthan was its practice, it chose to present no evidence at all.In these circumstances, I find the record evidence suffi-cient to warrant the inference that Lipscomb was treatedmore harshly than he would have been treated otherwisebecause of his union and concerted activity. Accordingly, Ifind that Lipscomb's 30-daysuspensionviolated Section8(a)(3) and (1) of the Act.10IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action de-signed to effectuate the policies of the Act.As I have found that Kenneth Lipscomb was unlawfullysuspended on March 9, 1974, for a 30-day period, I shallrecommend that he be made whole for the pay lost by himduring the period of his suspension, with interest to becomputed at the rate of 6 percent per annum in accordwith the formulae set forth in F.W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962). I shall further recommend that Respon-dentbeordered to expunge the suspension fromLipscomb's record and to rescind the rule imposing a $5fineon an employees who consumes food without havingpreviously paid for it.United requests as extraordinary remedies that Respon-dent be required to bargain with United and to reimburseit for its litigation and organizing expenses. Apart from thefailure of the complaint to allege that United is a labororganization within the meaning of the Act, the recordcontains no foundation for ordering Respondent to takethe actions requested by United. United also asks thateither it be named in the order along with Local 737 or thatneither organization be specifically named in the order andnotice.As it has not been established in this proceedingthat United is a labor organization within the meaning of10As Lipscomb's early union activity at least was in behalf ofLocal 737 1find the evidence sufficient to support the allegation that the suspensionviolated Sec.8(a)(3) of the Act But even assuming that the discriminationwas based on Lipscomb'smore recent activity on behalf of United, hissuspension would still violate Sec 8(a)(1) and the remedy would be thesame MORRISONCAFETERIA COMPANYthe Act it cannot be named as such in the order. Converse-ly, as at least some of the employee activities with whichRespondent interfered were in support of organizationalefforts of Local 737, its name would ordinarily appear inthe order. Any possible fears of United that Local 737 willgain an organizational advantage over United by beingnamed in the order do not furnish sufficient cause to omitmention of Local 737. It is not the purpose of the order tofavor Local 737 in relation to any other labor organization;it is its purpose to protect employee rights to engage inunion activity on behalf of Local 737 or any other labororganizationwithout reprisal.Accordingly, the specialremedial requests of United are denied.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.Hotel,Motel, Restaurant Employees and BartendersInternational Union, Local Union No. 737, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By engaging in surveillance of employee unit activi-ties,coercively interrogating an employee concerningunion activities, threatening reprisals against employeesbecause of their union or concerted activities, requestingan employee to report on the union activity of other em-ployees, creating the impression that employee union activ-itieswere under surveillance, and instituting a rule impos-ing a $5 fine on any employee who consumes food or drinkwithout having previously paid for it in reprisal for em-ployee union activities, Respondent has engaged in unfairlabor practices affecting commerce within the meaning ofSections 8(a)(1) and 2(6) and (7) of the Act.4.By discriminatorily suspending Kenneth Lipscombbecause of his participation in union and concerted activi-ties,Respondent has engaged in unfair labor practices af-fecting commerce within the meaning of Sections 8(a)(3)and (1) and 2(6) and (7) of the ActUpon the foregoing finding of fact, conclusions of law,and the entire record in these proceedings, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER11Respondent, Morrison Cafeteria Company, Inc., of Tal-lahassee, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Engaging in surveillance of the union activities of its11 In the event no exceptions are filed as provided in Sec 102 46 of theRules and Regulations of the National LaborRelationsBoard, the findings,conclusions, and recommended Order herein shall, as provided in Sec 10248 of theRules and Regulations,be adopted by theBoard and become itsfindings, conclusions and Order,and allobjections thereto shallbe deemedwaived for all purposes527employees by attendance of its supervisors at union meet-ings.(b)Coercively interrogating its employees concerningemployee union activities.(c)Threatening its employees with discharge or otherreprisals for their union or concerted activities.(d)Asking employees to report to its manager or super-visors on future union activity which they may observe.(e)Creating the impression that employee union activi-tiesare undersurveillance.(f) Imposing more onerous work rules in reprisal for em-ployee union or concerted activities.(g)Discriminating against employees in regard to hire,tenure of employment, or any other condition of employ-ment because of their membership in Hotel, Motel, Res-taurant Employees and Bartenders International Union,Local Union No. 737, AFL-CIO, or any other labor orga-nization or because theyengage inprotected concerted ac-tivities.(h) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirright to engage in or refrain from engaging in any or allsuch activities specified in Section 7 of the Act.2.Take the following affirmative action which is neces-ary to effectuate the policies of the Act:(a)Rescind the 30-day suspension imposed on KennethLipscomb on March 9, 1974, and expunge it fromLipscomb's work record.(b)Make Kenneth Lipscomb whole for any loss of payhe may have suffered as a result of his suspension in themanner set forth in the section of this Decision entitled"The Remedy."(c)Rescind its rule imposing a $5 fine on any employeewho consumes food without having previously paid for it.(d)Preserve and, upon request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payments records, timecards,personnel records and reports, and all other records neces-sary to analyze the amounts of backpay due under theterms of this Order.(e)Post at its Tallahassee, Florida, place of businesscopies of the attached notice marked "Appendix." 12 Cop-ies of said notice, on forms provided by the Regional Di-rectorforRegion 12, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notice to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 12, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.12 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the noticereading "Posted by Orderof the National LaborRelations Board" shall read "PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board " 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which allsideshad a chance to give evi-dence, the National LaborRelationsBoard has found thatwe violated the National Labor Relations Act and has or-dered us to post this notice. We intend to carry out theOrder of the Board and abide by the following:The Act give all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representatives oftheir choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with orrestrainsor coerces employees with respect to theserights.WE WILL NOT engage in surveillance of union activi-ties of our employees by the attendance of our super-visors atunion meetings.WE WILL NOT coercively interrogate our employeesconcerning employee union activities.WE WILL NOT threaten our employees with dis-charge or other reprisals for theirunionor concertedactivities.WE WILL NOT ask our employees to report to theirmanagersor supervisors on futureunion activitieswhich they may observe.WE WILL NOT create the impression that employeeunion activitiesare under surveillance.WE WILL NOT impose stricter work ruleson our em-ployees in reprisal for their union or concerted activi-ties.WE WILL NOT discriminate against any of our em-ployees in regard to their hire, tenure of employment,or any other conditions of employment because oftheir membership in Hotel, Motel Restaurant Employ-ees and BartendersInternational Union, Local UnionNo. 737, AFL-CIO, or any other labor organizationor because they engage in protected concerted activi-ties.WE WILL rescind the 30-day suspension imposed onKenneth Lipscomb on March 9, 1974, and WE WILLexpunge it from his work record.WE WILL make Kenneth Lipscomb whole for anyloss of pay he may have suffered as a result of hissuspension, with interest.WE WILL rescind our rule imposing a $5 fine on anyemployee who consumes food without having previ-ously paid for it.MORRISON CAFETERIA COMPA-NY INC. OF TALLAHASSEE